Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claim 1, 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Venalainen (2019/0025400).
As to claim 1, Venalainen teaches an electronic device (Fig. 1, First client device…Mth client device; Fig. 2 – 200), comprising: one or more microphones (Fig. 2, sensor array 206A-206K) configured to receive a sound ([0025, 0034] – multiple sensors/microphones configured to detect a sound 228); process the audio signals to determine a plurality of features for the audio signals including a directional feature ([0037, 0051]) and a sound class feature ([0005, 0042]); and a sound classifier (Fig. 2, sound classifier 216) including a machine learning model that is configured to receive the determined features from the at least one feature detector ([0005]), and determine a sound classification for the one or more audio signals based upon at least one of the determined features ([0005, 0026]), the determined sound classification being natural sound versus artificial sound ([0059] - determining the additional characteristic(s) as natural sound includes automatically determining a probability that the sound is of a designated type, for instance, voice, a creak of a chair, a creak of a door, a door slam, or a slam of a table; if the designated type is voice a voice activity detection performed 
Venalainen does not explicitly discuss a processor and memory having stored therein a plurality of instructions that when executed by the processor implement at least one feature detector configured to receive one or more audio signals from the microphones that contain the sound.
However, Venalainen teaches a processor and memory having stored therein a plurality of instructions that executed by the processor ([0031, 0104, 0122, 0140]); the  multi-channel representation includes representations of the sound that are detected by sensors/microphones ([0025, 0034]); the analysis logic configured to perform various types of analyses on the multi-channel sound representation and an environment in which the sound is produced and determines the times at which the sound is received at the sensors array/microphone ([0043-0044]); the machine learning logic, the voice activity detector implemented in hardware, software, firmware, or any combination thereof ([0082]). It would have been obvious to implement feature detector to receive audio signals from the microphone that contain the sound for the purpose of performing a machine learning operation based on audio signals from the microphones that contain the sound for automatically determine additional characteristics of the sound and converting the sound into a respective electrical signal.
As to claim 3, Venalainen teaches the electronic device according to claim 1, wherein the sound class feature is indicative of music or speech ([0044]).
.

3.	Claims 2, 4, 7, and 15-16, 19 rejected under 35 U.S.C. 103 as being unpatentable over Venalainen (2019/0025400) in view of Hanes et al. (2019/0132694).
As to claim 2, Venalainen does not explicitly discuss the electronic device according to claim 1, wherein the electronic device performs one or more functions or actions based upon the determined sound classification.
Hanes teaches if the trigger phrase is “hey device” and a person says out loud “hey device, what’s the weather supposed to be like tomorrow” the electronic device will determine that the person wants the device to provide tomorrow’s weather forecast ([0024]).
It would have been obvious to incorporate the teachings of Hanes into the teachings of Venalainen for the purpose of performing actions when the question was preceded by the trigger phrase and otherwise not respond to the question.
As to claim 4, Venalainen does not discuss the electronic device according to claim 1, wherein if the sound classifier determines that the sound is a natural sound, then the device is allowed to perform one or more actions or functions based on the sound, and wherein if the sound classification module determines that the sound is an artificial sound, the device is prevented from performing those one or more actions or functions based on the sound.

It would have been obvious to incorporate the teachings of Hanes into the teachings of Venalainen for the purpose of classifying the sound to detect trigger phrase to ignore sound from the television and avoiding inadvertently result in the electronic device detecting the trigger phrase when the same or similar phrase is output by the TV.
As to claim 7, Hanes teaches the electronic device according to claim 1, wherein the electronic device is a smart phone, smart speaker, a tablet computer, a laptop computer, or a desktop computer ([0001, 0017, 0043, and 0061]).
As to claim 15, Venalainen teaches a method performed by a processor of an electronic device for discriminating between two classes of sounds, comprising: capturing a sound using a plurality of, microphones ([0025] – first client device include the MS-based SSL confidence estimator performs SSL operation with regard to a sound produced by the sound source to determine an SSL direction estimate based on a multi-channel representation of the sound that are detected by respective microphones; [0025, 0034] – multiple sensors/microphones configured to detect a sound 228), as a recorded sound ([0002]); digitally processing the recorded sound to determine at least two features of the recorded sound that include a directional feature ([0037, 0051]) and a sound class feature ([0005, 0042]); determining a classification of the sound based on the determined using a machine learning model ([0005, 0026]) and determining sound classification being natural sound versus artificial sound ([0059] - determining the 
Hanes teaches if the trigger phrase is “hey device” and a person says out loud “hey device, what’s the weather supposed to be like tomorrow” the electronic device will determine that the person wants the device to provide tomorrow’s weather forecast ([0021, 0024]).
It would have been obvious to incorporate the teachings of Hanes into the teachings of Venalainen for the purpose of performing a virtual assistant actions when the question was preceded by the trigger phrase.
As to claim 16, Venalainen teaches the method claim 15, wherein the sound class feature is indicative of music or speech ([0044]).
As to claim 19 Venalainen teaches the method according to claim 15, further comprising: receiving a signal from an additional electronic device indicating that the sound originated from the additional electronic device, in response to the signal determining that the sound is an artificial sound ([0044, 0071]).

4.	Claims 5-6, 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Venalainen (2019/0025400) in view of Sporer et al. (2018/0122398).

Sporer teaches a device and a method for classifying an audio signal; with an increasing distortion of the audio signals and distortions occur in many cases when audio signals are transmitted using a system of low transmission quality, with mobile systems or in the case of strong data compression ([0089]).
It would have been obvious to incorporate the teachings of Sporer into the teachings of Venalainen for the purpose of classifying distortion audio signals while maintaining the recognizing criterion of tonality do not result in further significant improvements in the recognizing performance.
As to claim 6, Venalainen teaches the electronic device according to claim 5 wherein the determined sound classification being natural sound versus artificial sound ([0059] - determining the additional characteristic(s) as natural sound includes automatically determining a probability that the sound is of a designated type, for instance, voice, a creak of a chair, a creak of a door, a door slam, or a slam of a table; if the designated type is voice a voice activity detection performed to automatically determine that the sound corresponds to voice; and [0044] - artificial sound, determining that the sound received from a speaker, for instance, music playing as background entertainment), the sound class feature is indicative of music or speech ([0044]), and directional feature ([0037, 0051]). Venalainen does not explicitly discuss at least three features including a distortion feature.
Sporer teaches a device and a method for classifying an audio signal; with an increasing distortion of the audio signals and distortions occur in many cases when 
It would have been obvious to incorporate the teachings of Sporer into the teachings of Venalainen for the purpose of classifying distortion audio signals while maintaining the recognizing criterion of tonality do not result in further significant improvements in the recognizing performance.
Claim 10 rejected for the same reasons discussed above with respect to claims 1-2. Venalainen does not explicitly discuss a distortion feature.
Sporer teaches a device and a method for classifying an audio signal; with an increasing distortion of the audio signals and distortions occur in many cases when audio signals are transmitted using a system of low transmission quality, with mobile systems or in the case of strong data compression ([0089]).
It would have been obvious to incorporate the teachings of Sporer into the teachings of Venalainen for the purpose of classifying distortion audio signals while maintaining the recognizing criterion of tonality do not result in further significant improvements in the recognizing performance.
As to claim 11, Venalainen teaches the electronic device of claim 10, wherein the sound class feature is indicative of music or speech ([0044]).
Claim 12 is rejected for the same reasons discussed above with respect to claim 6.

5.	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Venalainen (2019/0025400) in view of Gullander et al. (WO 2018069774).
	As to claim 8, Venalainen does not discuss the electronic device according to claim 1, wherein the sound classifier accesses a database that stores historical sound 
	Gullander teaches a classifying circuity classifies the recorded sound by comparing sound characteristics of the recorded sound with historic sound data comprised in a database (under Novelty).
	It would have been obvious to incorporate the teachings of Gullander into the teachings of Venalainen for the purpose of analyzing recorded sound for detecting whether the sound comprises specific sound characteristic out of a set of possible sound characteristics.

6.	Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Venalainen and Sporer in view of Hanes et al. (2019/0132694).
	Claim 13 rejected for the same reasons discussed above with respect to claim 7.

7.	Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Venalainen and Sporer in view of Gullander et al. (WO 2018069774).
	Claim 14 rejected for the same reasons discussed above with respect to claim 8.

8.	Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Venalainen and Hanes in view of Sporer et al. (2018/0122398).
As to claim 17, Venalainen teaches the electronic device according to claim 15 wherein the determined sound classification being natural sound versus artificial sound ([0059] - determining the additional characteristic(s) as natural sound includes 
Sporer teaches a device and a method for classifying an audio signal; with an increasing distortion of the audio signals and distortions occur in many cases when audio signals are transmitted using a system of low transmission quality, with mobile systems or in the case of strong data compression ([0089]).
It would have been obvious to incorporate the teachings of Sporer into the teachings of Venalainen for the purpose of classifying distortion audio signals while maintaining the recognizing criterion of tonality do not result in further significant improvements in the recognizing performance.

9.	Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Venalainen and Hanes in view of Gullander et al. (WO 2018069774).
	Claim 18 rejected for the same reasons discussed above with respect to claim 8.

20 rejected under 35 U.S.C. 103 as being unpatentable over Venalainen and Hanes in view of Sanjay (IN 20150144713) and further in view of Ahire (US Patent 9697248).
	As to claim 20, Venalainen teaches the method according to claim 15, further comprising training the machine learning model by: collecting data corpus including a variety of labeled ([0049]) natural sound ([0005, 0026, 0059, and 0071]) and artificial sound ([0044, 0071]). Venalainen and Hanes do not teach partitioning the data in the data corpus into a training data set and a testing data set; calibrating the machine learning model to classify the data using the training data set; and determining the accuracy of the machine learning model using the testing data set.
	Sanjay teaches partitioning into training and testing dataset from sound recording of healthy and faulty engines (under Novelty).
	Ahire teaches a supervised machine learning classifier is trained to fit on the training data and is evaluated for accuracy of the testing data (Abstract).
	It would have been obvious to incorporate the teachings of Sanjay and Ahire into the teachings of Venalainen and Haines for the purpose of estimating how accurately the machine learning model will perform in training data and validating to define a dataset to test the model in the training phase.
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection.
Applicant mainly argues that those paragraphs of Venalainen are relied upon by the Examiner to rejection the last limitation of independent claim 1 is incorrect and there 
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314



/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652